Citation Nr: 0815103	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  06-31 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an effective date prior to November 15, 
2005, for the award of service connection for bilateral 
hearing loss.  

2.  Entitlement to an effective date prior to November 15, 
2005, for the award of service connection for tinnitus.  

3.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to April 
1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Fort 
Harrison, Montana, Department of Veterans Affairs (VA) 
Regional Office (RO).  In the March 2006 rating decision, the 
RO granted service connection for both tinnitus and bilateral 
hearing loss and assigned 10 percent and noncompensable 
evaluations respectively, effective November 15, 2005.  The 
veteran seeks an increased evaluation for his service-
connected bilateral hearing loss and contends that an earlier 
effective date should be assigned for the grant of his 
service-connected disabilities.  

In April 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In September 1997, the RO denied service connection for 
bilateral hearing loss and tinnitus.  The veteran received 
notification of the decision and did not appeal.  

3.  On November 15, 2005, the veteran submitted an 
application to reopen the claims of service connection for 
bilateral hearing loss and tinnitus.  Service connection was 
granted for bilateral hearing loss and tinnitus, effective 
November 15, 2005.  

4.  The veteran's bilateral hearing loss is shown to be 
manifested, at its most limited, by no more than level III 
hearing in the right ear and level II hearing in the left 
ear.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date prior 
to November 15, 2005, for the award of service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 
3.159, 3.400 (2007).

2.  The criteria for entitlement to an effective date prior 
to November 15, 2005, for the award of service connection for 
tinnitus have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.159, 3.400 
(2007).

3.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.85-4.87, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist   

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  

In regards to the veteran's claims for earlier effective 
date, the Board finds that the VCAA notice requirements have 
been satisfied by the April 2006 letter sent to the veteran.  
In the April 2006 letter, VA informed the veteran what was 
needed to substantiate his claims for an earlier effective 
date.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. 37 (2008).  

In this case, the RO sent a letter to the veteran in April 
2006 regarding the VCAA notice requirements for increased 
rating claims.  In the letter, the veteran was informed that 
the evidence necessary to substantiate the claim for an 
increased evaluation would be evidence showing that his 
disability is worse than the current evaluations contemplate.  
The letter also informed the veteran that he must provide 
medical or lay evidence demonstrating a worsening of his 
disabilities and the impact on his employment and daily life, 
which can also be substantiated by sending statements from 
other individuals who are able to describe in what manner the 
disability has become worse.  It also informed him that on 
his behalf, VA would make reasonable efforts to obtain 
records that were not held by a federal agency, such as 
records from private doctors and hospitals.  The letter 
stated that he would need to give VA enough information about 
the records so that it could obtain them for him.  Finally, 
he was told to submit any evidence in his possession that 
pertained to the claims.  While the Board acknowledges the 
April 2006 letter, the VCAA duty to notify has not been 
satisfied because the letter did not specifically advise the 
veteran of the criteria necessary to warrant a higher 
evaluation for his service-connected disability.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication because the 
veteran had actual knowledge of what was necessary to 
substantiate his claim for an increased rating, which is 
shown by his statements contending that his disability has 
worsened in severity and affect his overall daily 
functioning.  Moreover, he was notified of the specific 
schedular criteria for rating hearing loss in the statement 
of the case issued in August 2006.  The Board finds that by 
way of the veteran's actual knowledge and the overall 
development of his claim throughout the pendency of this 
appeal, the errors of notice are non-prejudicial to the 
veteran.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Although both the increased rating and earlier 
effective date claims are undoubtedly "downstream" claims, 
the outcome of this appeal is dependent upon evidence which 
is already in the file, and has been for several years.  
Moreover, no additional amount of development could alter the 
factual record in this case.  VA therefore has no further 
duty to notify the veteran of evidence needed to substantiate 
the claims, or to assist him in obtaining evidence, in that 
no reasonable possibility exists that any such evidence 
exists.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal, VA obtained the veteran's service 
medical records.  The veteran was also provided VA 
examinations in connection with his claim for an increased 
rating.  However, VA did not provide him with an examination 
in connection with his claims for earlier effective date 
because these issues do not meet the statutory or regulatory 
requirements for entitlement to an examination.  See 38 
U.S.C.A. § 5103A(d)(2) (West 2002); see also 38 C.F.R. § 
3.159(c)(4) (2007).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Decision  
A.  Earlier Effective Date

The veteran contends that an earlier effective date is 
warranted for the grant of service connection for his 
bilateral hearing loss and tinnitus.  During the April 2007 
hearing, the veteran explained that he previously filed a 
claim for service connection for hearing loss and tinnitus in 
1997, but never received a decision from the RO.  He 
explained that his representative informed him that his 
original claims had been denied.  The veteran asserts that 
the effective date for the grant of service connection for 
both bilateral hearing loss and tinnitus should be January 
21, 1997, the date of his original claim.  

Due to the similar medical history and evidence related to 
the claims, as well as the similar disposition of the issues, 
the Board will address them in a common discussion.  

The statutory and regulatory guidelines for determining the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as 
otherwise provided, the effective date of an evaluation and 
an award of compensation based on an original claim, a claim 
reopened after a final disallowance, or a claim for increase 
will be the date the claim was received or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.  

The effective date of an award of service connection and 
compensation will be the day following the date of separation 
from service or the date entitlement arose, if the claim is 
received by VA within one year after separation from service; 
otherwise, the effective date will be the date VA receives 
the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).  

In cases involving new and material evidence, where evidence 
other than service department records is received within the 
relevant appeal period or prior to the issuance of an 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  See 38 C.F.R. §§ 
3.156(b), 3.400(q)(1)(i).  In cases where the evidence is 
received after a final disallowance, the effective date is 
the date the new claim is received or the date entitlement 
arose, whichever is later.  See 38 C.F.R. § 3.400(r), 
(q)(1)(ii).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As previously indicated, the veteran stated that he 
previously applied for compensation benefits for his 
bilateral hearing loss and tinnitus.  Review of the record 
indicates that the veteran filed a VA Form 21-526, Veteran's 
Application for Compensation or Pension in January 1997.  The 
Board notes that the veteran listed 909 5th Avenue, North, as 
his mailing address.  On April 14, 1997, the RO sent a letter 
to the veteran's mailing address notifying him that his claim 
for service connection benefits had been received.  
Subsequently thereafter, on April 29, 1997, the RO received 
copies of two pages of the veteran's service medical records 
(SMRs).  In particular, on the back of one of the SMRs, a new 
address was listed for the veteran.  Specifically, the note 
stated "[a]ddress [u]pdate P.O. Box 2145 . . . ."  
Thereafter, the RO scheduled the veteran for a VA examination 
in May, but it was noted that the veteran failed to report to 
the examination.  In September 1997, the RO denied service 
connection for hearing loss and tinnitus.  The RO sent 
notification of the denial on September 15, 1997, to the 
mailing address listed on the veteran's VA Form 21-526.  The 
veteran did not appeal the decision.  

On November 15, 2005, the veteran, through his 
representative, requested that his claims for bilateral 
hearing loss and tinnitus be "re[]opened."  The 
representative acknowledged that the veteran's claims were 
previously denied in the September 1997 rating decision.  By 
way of the March 2006 rating decision, the veteran's claims 
were reopened, and service connection was granted for 
bilateral hearing loss and tinnitus.  The effective date 
assigned for both disabilities was November 15, 2005, the 
date of receipt of his claim to reopen.  See 38 C.F.R. § 
3.400(r).  
The veteran argues that he did not receive notice of the 
September 1997 rating decision, and thus, the effective date 
for his bilateral hearing loss and tinnitus should be January 
1997, the date his initial claim was received.  The Board 
notes that the presumption of administrative regularity 
provides that the official acts of public officers, to 
include proper mailing of documents, are presumed to have 
been properly discharged.  See Ashley v. Derwinski, 2 Vets. 
App. 307, 308 (1992).  The presumption can be rebutted when 
the veteran asserts non-receipt of a VA document and 
objective evidence establishes that VA used a bad address in 
mailing notice to an appellant.  Crain v. Principi, 17 Vet. 
App. 182 (2003).  Unless rebutted by clear evidence to the 
contrary, VA is entitled to the benefit of this presumption.  
Id.  

Based upon the evidence of record, the Board acknowledges 
that an updated mailing address was contained within the 
records in April 1997, and the September 1997 rating decision 
was sent to the veteran's prior address.  However, there is 
evidence that the veteran did receive notice of the prior 
denial.  As previously mentioned, the copied SMRs with the 
updated address change was received by the RO on April 29, 
1997.  The RO sent a letter to the veteran's prior address on 
April 14, 1997, which was not returned as undeliverable.  
Similarly, the September 1997 rating decision was also sent 
to the veteran's prior address and was also not returned as 
undeliverable.  Additionally, notice was sent to his 
representative in September 1997.  The veteran waited 
approximately eight years since his initial filing to reopen 
his claims of service connection for bilateral hearing loss 
and tinnitus in November 2005.  During this time, the Board 
specifically notes that the veteran requested his claims of 
bilateral hearing loss and tinnitus be "re-opened."  This 
implies that the veteran was certainly aware of the September 
1997 rating decision denying service connection benefits.  
This is further, and most significantly, supported by the 
fact that the veteran stated in a December 2005 personal 
statement that he submitted a claim for his hearing 
disabilities and received notification three months later 
that his claim had been rejected.  While the December 2005 
letter references to the year "1977" as the date of filing 
his claim for hearing disabilities, the Board concludes that 
the veteran is actually referring to the year 1997.  Upon 
review of the record, there is no evidence of a prior claim 
for service connection benefits filed in 1977.  Furthermore, 
the veteran stated in the December 2005 letter that he gave 
his medical records to a VA representative in 1977.  However, 
the veteran is actually referencing to 1997, as the record 
shows the veteran appointed Montana Veterans Affairs Division 
(MVAD) as his service representative in January 1997, prior 
to filing his claims for service connection benefits.  The 
Board finds that the veteran, particularly by his own 
admission, received the letter notifying him of the denial of 
his service connection claims.  See Butler v. Principi, 244 
F.3d 1337, 1339 (Fed. Cir. 2001).  Thus, the September 1997 
rating decision that denied service connection for bilateral 
hearing loss and tinnitus is final.  

Thus, there is no basis to grant an effective date prior to 
November 15, 2005, for the award of service connection for 
bilateral hearing loss and tinnitus.  In fact, the Board 
concludes that an effective date prior to November 15, 2005, 
is legally precluded.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(r) (effective date of an evaluation and an award of 
compensation based on a reopened claim will be, "[d]ate of 
receipt of claim or date entitlement arose, whichever is 
later"); Flash v. Brown, 8 Vet. App. 332, 340 (1995) ("when 
a claim to reopen is successful and the benefit sought is 
awarded upon readjudication, the effective date is the date 
of the claim to reopen"); Sears v. Principi, 16 Vet. App. 
244, 248 ("The Court thus holds that the effective-date 
statute, 38 U.S.C. § 5110(a), is clear on its face with 
respect to granting an effective date for an award of VA 
periodic monetary benefits no earlier than the date that the 
claim for reopening was filed").  The veteran's application 
to reopen the claims for service connection for bilateral 
hearing loss and tinnitus were granted based upon the 
November 15, 2005, informal application to reopen the claims 
for service connection for bilateral hearing loss and 
tinnitus.  This is the earliest effective date possible based 
upon the facts in this case and the law and regulations.  See 
id.

The Board has considered whether the veteran filed an 
informal claim for service connection for bilateral hearing 
loss and tinnitus prior to November 15, 2005 (and after 
September 1997), and finds nothing in the record to support 
such a finding.  See 38 C.F.R. § 3.155 (2007).  The Board 
notes that the application of 38 C.F.R. § 3.157(b) would not 
be warranted in this case, as such regulation applies only to 
a distinct group of claims where service connection has 
already been established.  See Lalonde v. West, 12 Vet. App. 
377, 382 (1999) (where appellant had not been granted service 
connection, mere receipt of medical records could not be 
construed as informal claim).

The Board is aware that the veteran asserts that he should be 
given an effective date of January 1997, the date of his 
initial claim.  However, the law on effective dates is clear.  
There is a prior final denial by the RO in September 1997, 
and the effective date cannot precede the date of that 
decision.  Therefore, the RO assigned the earliest possible 
effective date for its grant of service connection for 
bilateral hearing loss and tinnitus.  The earliest effective 
date that may be assigned is November 15, 2005; thus, the 
appeal is denied.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(q)(1)(ii).

For the reasons stated above, an effective date earlier prior 
to November 15, 2005, for the award of service connection for 
bilateral hearing loss and tinnitus cannot be granted, as 
there is nothing in the record to provide a basis to award an 
earlier effective date.  Accordingly, for the reasons stated 
above, the Board finds that the preponderance of the evidence 
is against an effective date prior to November 15, 2005, for 
the award of service connection for bilateral hearing loss 
and tinnitus.  The benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 51.

B.  Increased Rating 

During the April 2007 hearing, the veteran testified that his 
current bilateral hearing loss affects his ability to perform 
his current job as an optician effectively.  In March 2006, 
the RO granted service connection for bilateral hearing loss 
and assigned a noncompensable evaluation, effective November 
2005.  The veteran contends that his service-connected 
bilateral hearing loss warrants a compensable evaluation.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities. In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Separate diagnostic 
codes identify the various disabilities.  Where entitlement 
to compensation has been established and a higher initial 
disability rating is at issue, the level of disability at the 
time entitlement arose is of primary concern.  Consideration 
must also be given to a longitudinal picture of the veteran's 
disability to determine if the assignment of separate ratings 
for separate periods of time, a practice known as "staged" 
ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

The Rating Schedule, under Diagnostic Code 6100, provides a 
table for rating purposes (Table VI) to determine a Roman 
numeral designation (I though XI) for hearing impairment, 
established by a state licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (2007).

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.  

The Board observes that summary information accompanying the 
rating criteria for evaluating audiologic disabilities 
specifically indicates that, except for certain "unusual 
patterns of hearing impairment," they do not constitute 
liberalizing provisions. 38 C.F.R. § 4.86 (2007).  The 
"unusual patterns of hearing impairment" include cases 
where the puretone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, or where the puretone thresholds are 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  
Id.  

The Court has noted that the assignment of disability ratings 
for hearing impairment is derived by a mechanical application 
of the numeric designations assigned after audiological 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Review of the record indicates that the veteran has undergone 
two audiological examinations since February 2006.  
Audiological testing performed in February 2006 showed the 
following puretone thresholds:  





HERTZ



500
1000
2000
3000
4000
RIGHT
NA
30
30
60
110
LEFT
NA
30
30
50
85

Average puretone thresholds were 57.50 decibels in the right 
ear and 48.75 decibels in the left ear.  The veteran had 
Maryland CNC test scores of 88 percent in the left ear and 84 
percent in the right ear.  

The veteran was afforded a second VA audiological evaluation 
in October 2006.  Audiological testing performed showed the 
following puretone thresholds:  




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
25
20
80
105
LEFT
NA
25
25
45
95

Average puretone thresholds were 57.50 decibels in the right 
ear and 46.25 decibels in the left ear.  The veteran had 
Maryland CNC test scores of 92 percent in the right ear and 
84 percent in the left ear.  

The veteran's two audiological tests conducted since 2006 
show some fluctuations in the threshold levels.  The 
audiological tests, however, do no indicate that the veteran 
is entitled to an increased evaluation.  Based upon the 
results of the February 2006 audiological examination, from 
Table VI of 38 C.F.R. § 4.85, a Roman numeral III is derived 
for the right ear and a Roman numeral II is derived for the 
left ear.  A noncompensable evaluation is derived from Table 
VII of 38 C.F.R. § 4.85 by intersecting the applicable rows 
with the applicable columns.  Similarly, based upon the 
October 2006 results, a Roman numeral II is derived for the 
right and left ear.  Thus, neither is the "better ear."  A 
noncompensable evaluation is derived from Table VII of 38 
C.F.R. § 4.85 by intersecting row I with column I.  The 
intersection point for these categories under Table VII shows 
that the hearing loss does not exceed the levels contemplated 
for the currently assigned noncompensable schedular rating.  
Thus, the evidence does not support a finding of a 
compensable evaluation.

The provisions of 38 C.F.R. § 4.86(a) (Exceptional patterns 
of hearing impairment) do not apply to the veteran's service-
connected bilateral hearing loss as the audiometric results 
of both of these evaluations did not show puretone thresholds 
of loss of 55 decibels or greater in the four relevant 
frequencies for either ear.  The provisions of 38 C.F.R. § 
4.86(b) are also not applicable as the veteran's hearing loss 
is not shown to manifest 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hz.  

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. § 3.321(b) (1) provides that 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  

The veteran has not identified any specific factors which may 
be considered to be exceptional or unusual in light of VA's 
schedule of ratings; the Board has been similarly 
unsuccessful in finding exceptional factors.  Specifically, 
the veteran has not required frequent periods of 
hospitalization for his hearing loss and there have been no 
findings of exceptional limitation beyond that contemplated 
by the schedule of ratings.  The Board does not doubt that 
limitation caused by hearing loss has some adverse impact on 
his current employment; however, loss of industrial capacity 
is the principal factor in assigning schedular disability 
ratings, and marked interference with his job functions has 
not been demonstrated.  Consequently, the Board finds that 
the noncompensable rating currently assigned adequately 
reflects the clinically established impairment experienced by 
the veteran and a higher evaluation is denied.  

As the evidence does not show that the veteran met the 
criteria for a compensable evaluation at any time during the 
pendency of this appeal, the Board finds no basis upon which 
to assign "staged" ratings pursuant to Fenderson, supra.  

The Board is aware of the veteran's multiple complaints about 
not being able to hear well, having words repeated to him, 
and the inability to be effective as an optician.  The Board 
also acknowledges a September 2006 statement submitted by the 
veteran's colleague attesting to the veteran's hearing 
disability; however, it must be reiterated that disability 
ratings for hearing impairment are derived by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann, 3 Vet. 
App. at 349.  There was no indication that the audiological 
evaluations produced test results which were invalid.  The 
clinical findings establish that the preponderance of the 
evidence is against a compensable evaluation for bilateral 
hearing loss disability.  Therefore, the benefit-of-the-doubt 
rule is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).









	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an effective date prior to November 15, 2005, 
for the award of service connection for bilateral hearing 
loss is denied.  

Entitlement to an effective date prior to November 15, 2005, 
for the award of service connection for tinnitus is denied.  

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


